Appeal from an order and partial judgment (one paper) of the Supreme Court, Niagara County (Ralph A. Boniello, III, J), entered July 15, 2011. The order and partial judgment, inter alia, granted the motion of plaintiffs to set aside the jury verdict.
Now, upon the stipulation of discontinuance signed by the attorneys for the parties on January 22, 2013, and filed in the Niagara County Clerk’s Office on February 26, 2013,
It is hereby ordered that said appeal is unanimously dismissed without costs upon stipulation. Present — Fahey, J.P, Peradotto, Garni and Whalen, JJ.